Mr. Justice Luxford
delivered the opinion of the court.
This case, and that of Interstate Motor Lines, Inc., v. Neal, 116 Colo. 242, 179 P. (2d) 665, were consolidated in the lower court for the purposes of trial, and are here submitted for consideration on the same briefs. The instant case presents no issue which was not considered in the Neal case, supra, consequently our decision in the latter case is applicable and controlling here.
The judgment is affirmed.
Mr. Chief Justice Burke and Mr. Justice Jackson concur.